DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo (U.S. Pub. 2008/0308954) in view of Kim et al (U.S. Pub. 2010/0285662), hereinafter referred to as “Kim ‘662.”
Claim 30:  Seo discloses a method of manufacturing a semiconductor device in Figs. 5A-10B, comprising:
forming a pair of line patterns (127; paragraph 50) on a substrate (100; paragraph 43);
forming a contact hole (155 and 156; paragraphs 58 and 59) between the pair of line patterns (127);
forming a contact plug (160 and 165; paragraph 29) in the contact hole (155 and 156); and
wherein forming the contact hole (155 and 156) comprises:
forming a filling line pattern (135; paragraph 53) between the pair of line patterns (127);
forming capping mask patterns (140; paragraph 54) defining line type openings (141; paragraph 54) crossing the pair of line patterns (127) and the filling line pattern (135);
removing portions of the filling line pattern (135) exposed by the line type openings (141) to form fence concave regions (136; paragraph 55) and a filling pillar pattern (135a; paragraph 55) under each of the capping mask patterns (140) (the filling pillar pattern (135a) would be under each of the capping mask patterns (140) before the capping mask patterns (140) are removed as disclosed in paragraph 55);
forming insulating fences (145; paragraph 56) filling the fence concave regions (136), respectively; and
removing the capping mask patterns (140) and the filling pillar patterns (135a) (paragraphs 55 and 58).
Seo appears not to explicitly disclose sacrificial spacers between the contact hole and each of the line patterns, respectively; and
removing the sacrificial spacers to form air gaps.
Kim ‘662, however, in Figs. 28A and 29A, discloses sacrificial spacers (310; paragraph 223) between the contact hole (232; paragraph 225) and each of the line patterns (224; paragraph 223), respectively; and
removing the sacrificial spacers to form air gaps (312; paragraphs 228 and 229) in order to reduce load capacitance between a conductive structure and a contact plug (paragraph 42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seo with the disclosure of Kim ‘662 to have made sacrificial spacers between the contact hole and each of the line patterns, respectively; and removing the sacrificial spacers to form air gaps in order to reduce load capacitance between a conductive structure and a contact plug (paragraph 42 of Seo).
Claims 31 and 32:  Seo in view of Kim ‘662. discloses the method of claim 30, and Seo further discloses wherein:
the capping mask patterns (140) are formed of a material having an etch selectivity with respect to the filling line pattern (135); 
the insulating fences (145) are formed of a material having an etch selectivity with respect to the filling line pattern (135);
the filling line pattern (135) is formed of silicon oxide (paragraph 55); and
the insulating fences (145) are formed of silicon nitride (paragraph 33).
Seo in view of Kim ‘662, as applied to claim 30, appears not to explicitly disclose wherein the capping mask patterns are formed of the material having an etch selectivity with respect to the insulating fences; and
wherein the capping mask pattern is formed of poly-crystalline silicon.
Seo, however, further discloses polysilicon is a suitable material for a mask pattern (150; paragraph 57).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seo in view of Kim ‘662, as applied to claim 30, with the further disclosure of Seo to have made the capping mask pattern from poly-crystalline silicon in order to prevent damaging the underlying layer when removing the capping mask.  The selection of a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Applicant’s specification discloses poly-crystalline has an etch selectivity with respect to silicon nitride (paragraph 239).  Seo in view of Kim ‘662 would therefore disclose the capping mask patterns (poly-crystalline silicon) are formed of the material having an etch selectivity with respect to the insulating fences (silicon nitride).

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo in view of Kim ‘662 as applied to claim 31 above, and further in view of Kim et al. (U.S. Pub. 2012/0168899), hereinafter referred to as “Kim ‘899.”
Claim 33:  Seo in view of Kim ‘662 discloses the method of claim 31, and Seo in paragraph 56 further discloses wherein forming the insulating fences (145) comprises:
forming a fence insulating layer (protection insulating layer) filling the fence concave regions (136) on the substrate (100); and
planarizing (planarization) the fence insulating layer (protection insulating layer).
Seo in view of Kim ‘662 appears not to explicitly disclose planarizing the fence insulating layer until the capping mask patterns are exposed.
Kim ‘899, however, in Figs. 4F and 4G and in paragraph 71, discloses planarizing the fence insulating layer (46) until the capping mask patterns (29) are exposed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seo in view of Kim ‘662, as applied to claim 30, with the disclosure of Kim ‘899 to have planarized the fence insulating layer until the capping mask patterns are exposed in order to provide a planar surface for subsequent processing and to help reduce the overall thickness of the device. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
 
Allowable Subject Matter
Claims 34-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, conformally forming a first protecting spacer layers on the substrate having the pair of line patterns before forming the sacrificial spacers, the sacrificial spacers formed on sidewalls of the line patterns with the first protecting spacer layer therebetween; and conformally forming a second protecting spacer layer on the substrate after forming the sacrificial spacers and before forming the filling line pattern, wherein each of the first and second protecting spacer layers is formed of an insulating material having an etch selectivity with respect to the sacrificial spacers, as required by claim 34.  Claims 35-39 depends either directly or indirectly on claim 34 and are allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822